          Case 3:20-cv-02731-VC Document 791 Filed 11/04/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


 ANGEL DE JESUS ZEPEDA RIVAS, et al.,               Case No. 20-cv-02731-VC
                Plaintiffs,
                                                    BAIL ORDER NO. 52
         v.
                                                    Re: Dkt. Nos. 777-1
 DAVID JENNINGS, et al.,
                Defendants.

       The bail application from Dong Ki Min is granted. Bail is subject to the standard

conditions of release as stated at Dkt. 543. Mr. Min’s bail is subject to the additional conditions

that he enter an inpatient substance abuse center, regularly attend outpatient classes/meetings

thereafter, and not use drugs or alcohol.

       IT IS SO ORDERED.

Dated: November 4, 2020
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
